345 S.W.3d 898 (2011)
STATE of Missouri, Respondent,
v.
Thomas Allen MARTIN, Appellant.
No. WD 71714.
Missouri Court of Appeals, Western District.
August 30, 2011.
*899 Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Thomas A. Martin appeals his conviction for the class B felony of child molestation in the first degree, section 566.067, following a jury trial in the Circuit Court of Cass County. We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.